Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-5 and 9-10, and Species 1 (Figs. 1-2) in the reply filed on 5/4/2021 is acknowledged.
Claims 6-8, 11-16 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/2021.  
Claim Objections
Claims 4-5 are objected to because of the following informalities:  
Claim 4 should read “The system according to claim 1, wherein said membrane comprises a hydrophobic membrane.” The original limitation is being objected to for grammatical reasons. 
Claim 5 should read “The system according to claim 1, wherein said chamber comprises a rigid-wall chamber.” The original limitation is being objected to for grammatical reasons. 
Claim 9 should read “The system according to claim 1, wherein said membrane comprises a polyurethane membrane.” The original limitation is being objected to for grammatical reasons.
Appropriate correction is required.
Claim Interpretation
Claim 10 is being interpreted as an independent claim wherein the steps of the method according to claim 1 are incorporated within claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US Patent 6277092) in view of Ford (US Patent 5779674).
Regarding Claim 1, Cole teaches (Fig 1) a food nutrition system (20) comprising: 
a container defining a drip chamber (27); 
a gravity fed port (29) fluidically communicating with said drip chamber (27) at a bottom portion thereof (29 at bottom portion of 27); 
a gastric tube (28) connected to said port at one end (29), said gastric tube (28) having another end configured for placement within the gastric cavity (26) of a patient; and 
a fluid introduction port in said chamber (21) fluidically communicating with a source of nutritive fluid (33); 
Cole does not teach said drip chamber comprising a gas-permeable membrane that is resistant to liquid passage therethrough.  
 	Ford teaches (Fig 2) a system comprising: 
a container (22) defining a drip chamber (10); 
a gravity fed port (38) fluidically communicating with said drip chamber (10) at a bottom portion thereof; and 

said drip chamber (10) comprising a gas-permeable membrane (52) that is resistant to liquid passage therethrough (Col 4 lines 53-57).
It would have been obvious to one of ordinary skill in the art to have modified the drip chamber of Cole to include a gas-permeable membrane that is resistant to liquid passage therethrough as taught by Ford as Ford teaches (Col 1 lines 50-62) a problem that may occur in drip chambers without a vent (i.e., the extra air in the chamber may be forced out of the chamber into the fluid line) and Ford further teaches (Col 2 lines 38-47) that as the amount of air increase in the chamber it rises to the top where the hydrophobic membrane will vent the air out of the chamber.   

    PNG
    media_image1.png
    777
    552
    media_image1.png
    Greyscale

Annotated Fig. 2 (Ford)

Regarding Claim 4, the combination of Cole and Ford teaches all elements of the claim mentioned above. The combination further teaches (Ford Col 1 lines 60-61) the system wherein said membrane comprises a hydrophobic membrane (52).
Regarding Claim 5, the combination of Cole and Ford teaches all elements of the claim mentioned above. Cole further teaches (Col 10, lines 53-64) the system wherein said chamber comprises a rigid-wall chamber (Cole teaches that the chamber 27 has a chamber body 37, which may be made of glass. Glass is interpreted as a rigid material).
Regarding Claim 10, Cole teaches (Fig 1) a method for feeding a patient, comprising 
providing the system comprising: 
a container defining a drip chamber (27); 
a gravity fed port (29) fluidically communicating with said drip chamber (27) at a bottom portion thereof; 
a gastric tube (28) connected to said port (29) at one end, said gastric tube having another end configured for placement within the gastric cavity (26) of a patient; and 
a fluid introduction port (21) in said chamber fluidically communicating with a source of nutritive fluid (33); 
placing an end of the gastric tube (28) into the gastric cavity (26) of a patient, and providing nutrition through the gastric tube (33; also see Col 8 lines 1-9).
Cole does not teach said drip chamber comprising a gas-permeable membrane that is resistant to liquid passage therethrough.  

a container (22) defining a drip chamber (10); 
a gravity fed port (38) fluidically communicating with said drip chamber (10) at a bottom portion thereof; and 
a fluid introduction port in said chamber (Col 4 lines 49-52; See Annotated Fig. 2. The portion where inlet line 14 terminates in chamber 26 is interpreted as the fluid introduction port) fluidically communicating with a source of fluid; 
said drip chamber (10) comprising a gas-permeable membrane (52) that is resistant to liquid passage therethrough (Col 4 lines 53-57)
It would have been obvious to one of ordinary skill in the art to have modified the drip chamber of Cole to include a gas-permeable membrane that is resistant to liquid passage therethrough as taught by Ford as Ford teaches (Col 1 lines 50-62) a problem that may occur in drip chambers without a vent (i.e., the extra air in the chamber may be forced out of the chamber into the fluid line) and Ford further teaches (Col 2 lines 38-47) that as the amount of air increase in the chamber it rises to the top where the hydrophobic membrane will vent the air out of the chamber. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US Patent 6277092) in view of Ford (US Patent 5779674) as applied to claim 1 above, and further in view of Nordquist (US Patent Pub. 20160067148).
Regarding Claim 2, the combination of Cole and Ford teaches all elements of the claim mentioned above. The combination does not explicitly teach the system including a hook for supporting said container. Cole does teach (Col 8 line 3) that the system is hanging (can be seen hanging in Fig 1) however, Cole stays silent to the structure of how the system is hanging. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cole and Ford to include a hook for supporting a container as taught by Nordquist. Doing so would provide a structure to suspend/hang the system from a support stand. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US Patent 6277092) in view of Ford (US Patent 5779674) as applied to claim 1 above, and further in view of Carson (US Patent Pub. 20070244475).
Regarding claim 9, the combination of Cole and Ford teaches all elements of the claim mentioned above. The combination does not teach the system wherein said membrane comprises a polyurethane membrane. Ford mentions (Col 5 lines 7-15) that the membrane is hydrophobic and porous. 
Carson teaches [0075] suitable vapor permeable membranes include porous hydrophobic polyurethane films. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane of Cole and Ford with a polyurethane membrane as taught by Carson. Doing so would result in a similar membrane with porous hydrophobic feature that still allow for gases or vapors to be permeable through the membrane (Carson [0075])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nordquist (US Patent Pub. 20160067148) teaches a gastric enteral feeding system with a gas permeable membrane in various shapes and locations. Additionally, Nordquist teaches that the collection reservoir may be made of rigid materials. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783